DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Invention I (Claims 1-13) in the reply filed on 5/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Response to Amendment
Applicant’s amendment filed 8/24/2022 has been entered. 
Claims 1-20 remain pending.
Claims 1-13 remain pending, are drawn to the elected invention, and are examined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Loperfido (US PGPUB 2004/0016213), in view of Bernardi (WO 2011/015245).

Regarding Claim 1, Loperfido discloses a packaging machine (1; Figure 1) configured to form a wrapper (18; Figure 2) from a web (reel 31) of packaging material (4) and secure the wrapper to a package (2; see Figure 2a), the packaging machine (1) comprising: 
an unwind station base (frame of unwinding means 30 including bracket 73) configured to support the web (reel 31) of packaging material (4; Para. 0056 and 0078); 
a wrapping station frame (machine body 8 delimited by sides 11; Para. 0046 and Figure 1) spaced apart from the unwind station base (30; shown in Figures 1-2); 
a scoring blade (32; Figure 6) configured to selectively score the web (4) to form a break line (“perforated tear line”; Para. 0064) extending between opposite lateral sides of the web (4; see Paras. 0061, 0064); 
a conveyor assembly (33, 34; Figure 6) extending from the unwind station base (30) to the wrapping station frame (8; as shown in Figure 1), the conveyor assembly (33, 34) including a first set of conveyors (46, 47) configured to advance the web (4) towards the wrapping station frame (8) at a first speed and a second set of conveyors (55, 56) configured to advance the web (4) towards the wrapping station frame (8) at a second speed that is greater than the first speed (see Para. 0075), wherein the difference in conveyor speeds causes the wrapper (18) to break apart from the web (4) at the break line (See Para. 0075); 
an elevator (16) secured to the wrapping station frame (8) and configured to lift the package (2) vertically into engagement with the wrapper (4; Paras. 0051, 0052 and 0076; note that Figure 1 appears to depict the elevator actuator being secured to the sides 11 of the wrapping apparatus 12 and Para. 0049 discloses the elevator located inside the body 8 and therefore, at least some form of securement is clearly disclosed).
However, Loperfido does not explicitly disclose a carriage slidably mounted on the unwind station base, wherein the conveyor assembly is secured to the carriage such that the carriage is configured to selectively slide longitudinally relative to the wrapping station frame to adjust a travel distance of the wrapper to the elevator.  
Attention can be brought to the teachings of Bernardi which includes another packaging machine (1; Figure 1) configured to form a wrapper from a web of packaging material (film of spool 12) and secure the wrapper to a package (4), wherein the packaging machine (1) comprises an unwind station base (frame of line 9 which comprises an unwind device of 10; see Page 6, lines 6-10) and a conveyor assembly (conveyors of 16; Page 7, lines 8-19), wherein a carriage (actuator/coupling of the telescopic units of  “feeder member 16” per Page 7, lines 17-19) is slidably mounted on the unwind station base (9; note since 16 is comprised by 10 and 10 is attached to the base frame 9, it is reasonably assumed that the actuator and connection of the actuator to telescoping units of 16 is slidably mounted to 9), wherein the conveyor assembly (feeder of 16) is secured to the carriage such that the carriage is configured to selectively slide longitudinally relative to a wrapping station frame (frame 2 of main line 5) to adjust a travel distance of the wrapper to an elevator (6; Figure 1; see Page 7, lines 10-19).
Note: although Bernardi does not readily recite “a carriage”, it can be readily assumed that in order for the “feeder member 16” to comprise a “telescopic unit”, some form of “carriage” must exist to “telescope” or “retract”/”extend” such units of feeder member relative to one another and this “carriage” must be slidably mounted relative to the remainder of the device 10 and therefore, is slidably mounted on the frame 9 thereof. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the machine of Loperfido such that the conveyor assembly comprises a telescopic unit which readily includes a carriage as taught by Bernardi. By incorporating such an adjustable feature into Loperfido, the path of the film can be varied based on different film lengths in order to adapt to different formats of products as taught by Bernardi (Page 7, lines 13-16 and Page 4, lines 1-4 and lines 17-27). Further, it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside of what is taught by the prior art. See MPEP section 2144.04(V)(D).
	Alternatively, assuming arguendo that the telescopic unit of the feeder member (16) of Bernardi cannot be readily assumed to comprise a “carriage” in the manner as claimed, in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an adjustability feature as taught by Bernardi and further, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have embodied such a feature as a carriage slidably mounted on the unwind station base of Loperfido to selectively slide the conveyor assembly as claimed because Applicant has not disclosed that the specific configuration of the carriage provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the telescopic unit of Bernardi, incorporated into Loperfido because in either instance, the travel path of the wrapper can be readily adapted.  Therefore, it would have been an obvious matter of design choice to modify Loperfido to obtain the invention as specified in the claim. Again, it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside of what is taught by the prior art. See MPEP section 2144.04(V)(D).

Regarding Claim 2, Loperfido, as modified, discloses the conveyor assembly (33, 34) includes a first conveyor arm (defined by belts 46, 47 and 55, 56) configured to receive a first lateral edge of the web and a second conveyor arm (defined by belts 46, 47 and 55, 56) configured to receive a second lateral edge of the web (4; see “Annotated View of Figure 7” below).  


    PNG
    media_image1.png
    639
    548
    media_image1.png
    Greyscale

Annotated View of Figure 7

Regarding Claim 3, Loperfido, as modified, discloses the first set of conveyors (46, 47) includes a first conveyor on each of the first and second conveyor arms (as depicted above) and the second set ofAmendment dated May 12, 2022Reply to Office Action of April 26, 2022 conveyors (55, 56) includes a second conveyor on each of the first and second conveyor arms (as depicted above; Para. 0075).  

Regarding Claim 4, Loperfido, as modified, discloses the first conveyor arm and the second conveyor arm (as depicted above) are coupled to the carriage (as incorporated by Bernardi-see rejection of Claim 1 above) such that longitudinal movement of the first conveyor arm and the second conveyor arm is linked to longitudinal movement of the carriage(as incorporated by Bernardi-see rejection of Claim 1 above; given the modification outlined, it can be readily concluded that the arms will comprise a “telescoping” movement as taught by Bernardi).  


Regarding Claim 8, Loperfido, as modified, discloses the conveyor assembly (33, 34) further comprises a third conveyor arm (supports 54; Figure 6; Para. 0068) positioned between the first conveyor arm and the second conveyor arm (as depicted above, the supports 54 support rollers 52 and 57 and therefore are clearly positioned between the arms).  

Regarding Claim 9, Loperfido, as modified, discloses the first set of conveyors (46, 47, 52) includes an additional conveyor (formed by rollers 52) positioned on the third conveyor arm  (54; note that the rollers will operate at a lower speed similar, if not the same as the belts 46, 47 as the power driven belts will cause the friction between the film and rollers 52 to rotate at a similar speed)

Regarding Claim 10, Loperfido, as modified, discloses the wrapper (18) is configured to break apart from the web (4) as the break line passes a shear point between the first set of conveyors (46, 47) and the second set of conveyors (55, 56; Para. 0075).  

Regarding Claim 11, Loperfido, as modified, discloses longitudinal movement of the conveyor assembly (33, 34) is linked to longitudinal movement of the carriage (as incorporated by Bernardi-see rejection of Claim 1 above) and wherein the carriage  is configured to move in a first longitudinal direction towards the wrapping station frame (8) to decrease the travel distance of the wrapper from the shear point to the elevator (16) and the carriage is configured to move in a second longitudinal direction away from the wrapping station frame (8) to increase the travel distance of the wrapper (18) from the shear point (area between 33 and 34) to the elevator (16; see Para. 0075 discloses carrying the sheet to the position of the vertical path of the elevator 16 and note that given the modifications to Loperfido as outlined in the rejection of Claim 1 above, it is clear that such a distance will change as claimed).  

Regarding Claim 12, Loperfido, as modified, discloses the carriage (as incorporated by Bernardi-see rejection of Claim 1 above)  is configured to move in the first longitudinal direction to accommodate a first sized wrapper and the carriage is configured to move in the second longitudinal direction to accommodate a second sized wrapper that is larger than the first sized wrapper (18; see Para. 0075 discloses carrying the sheet to the position of the vertical path of the elevator 16 and note that given the modifications to Loperfido as outlined in the rejection of Claim 1 above, it is clear that such a distance will change as claimed and will be based on the different sizes of wrappers/products being packaged; See Page 7, lines 10-19 of Bernardi). 

Regarding Claim 13, Loperfido, as modified, discloses a longitudinal position of the carriage (as incorporated by Bernardi-see rejection of Claim 1 above) is set based on a size of the package (See Page 7, lines 10-19 of Bernardi).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Loperfido (US PGPUB 2004/0016213), in view of Bernardi (WO 2011/015245), as applied to Claim 2, and in further view of Cere (US PGPUB 2007/0189762).

Regarding Claims 5 and 6, Loperfido, as modified, discloses several features of the claimed invention but does not disclose sliding supports configured to support the first conveyor arm and the second conveyor arm on the wrapping station frame, wherein a sliding interface between the sliding supports and the first conveyor arm and the second conveyor arm permits longitudinal sliding movement of the first conveyor arm and the second conveyor arm relative to the wrapping station frame, and wherein the sliding supports are slidably engaged with lateral rails extending across the wrapping station frame.  
Attention can be brought to the teachings of Cere which include conveying arms (13, 18; Figure 1) for transporting a sheet (1) of wrapping material (2) in a wrapping station (10) comprising a frame (8), wherein the travel distance of the arms (13, 18) into the wrapping station (10) is varied and wherein the arms (13, 18) are supported by sliding supports (14; see Figure 1 and Figures 4-5) on the wrapping station frame (8), wherein a sliding interface (coupling 20) between the sliding supports (14) and the arms (13, 18) permits longitudinal sliding movement of the first conveyor arm and the second conveyor arm (13, 18) relative to the wrapping station frame (8), and wherein the sliding supports (14) are slidably engaged with lateral rails (conveyors 15 act as rails of the carriages/arms 15) extending across the wrapping station frame (8; Para. 0043).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a sliding support, interface and rail configuration as taught by Cere into the machine of Loperfido. By further modifying Loperfido in this manner, the variable distance in which the wrapper is traveled to the wrapping can be varied effectively and supported as the support structures will support a load applied at a far end of the conveyors (i.e. moment load). Further, the film can be positioned centrally with a high level of repeatable accuracy as taught by Cere (see Para. 0064).
Regarding Claim 7, Loperfido, as modified, discloses selectively adjusting the lateral position of at least one of the sliding supports (see Cere above) to adjust the distance between the first conveyor arm and the second conveyor arm (see “Annotated View of Figure 7” above and Paras. 0077, 0105 of Loperfido which disclose adjusting such a distance between the arms), however, Loperfido discloses this adjustment being carried out manually and does not explicitly disclose a linear actuator configured to perform such an adjustment. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have utilized a linear actuator, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.




Examiner’s Note
Examiner notes that if Applicant was to incorporate further structure of the carriage and its mounting configuration to the unwinding base, for example, if Applicant was to incorporate that the unwind base comprises longitudinally extending rails (i.e. see 144 in Figure 5) positioned on an upper end thereof and the carriage comprises side panels (142), supporting the conveyor assembly therebetween, which are slidably mounted to the rails, these features in combination with the other limitations of Claim 1 would appear to overcome the prior art rejections above. Note that if applicant was to incorporate such features, such an amendment could be considered under the AFCP 2.0 program if an after final amendment is filed. 

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s arguments on Pages 8-9 that:

    PNG
    media_image2.png
    440
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    99
    602
    media_image3.png
    Greyscale


	Examiner respectfully asserts that Page 7, lines 10-19 of Bernardi recite adjusting a further feeder member (16) which is clearly depicted as a further conveyor assembly and discloses such comprising a “telescopic unit” to make adjustments to adapt to the changes of abutment A which is adjusted in the longitudinal direction and therefore the feeder member (16) would readily be adjusted by the telescopic unit longitudinally to accommodate for the altered position of abutment A and therefore in order to perform such adjustment with a telescopic unit, some form of carriage must be present to carry the conveying portion of feeder member (16) to a position to alter the path of the film as otherwise, the feeder member (16) would not be adjustable as disclosed. Further, applicant refers to “Bernardi’s feeder member would be akin to the claimed conveyor assembly being extending using a telescoping assembly”. Examiner respectfully disagrees that such an interpretation would not readily read on the claimed limitation. With such interpretation, the “telescoping assembly” would comprise some form of carriage that is movable relative to the remainder of the frame to move at least a portion of the conveyor assembly to an extended position. Note that the stationary portion of such a conveyor assembly could be readily viewed as part of the base.
	Therefore, although not explicitly recited, Examiner respectfully asserts that the disclosure of Bernardi, specifically the feeder member and its associated telescopic unit must comprise some form of carriage that is slidably movable relative to the remainder of the apparatus (and therefore slidably mounted (directly or indirectly) to some form of base) in order to perform the functions as outlined on Page 7, lines 10-19. One cannot readily speculate an interpretation of the feeder member being able to perform as disclosed without the use of a form of longitudinally movable carriage. 
	Further it is noted that Examiner made a further obviousness rejection in the event that this portion of the disclosure cannot be relied upon as disclosing a carriage as the telescoping unit of Bernardi clearly performs the same function that a carriage would and therefore such specific structure can be readily viewed as a design choice to one of ordinary skill in the art at the time the invention was effectively filed. 


	In response to Applicant’s arguments on Page 9 that:

    PNG
    media_image4.png
    669
    603
    media_image4.png
    Greyscale


	Examiner respectfully asserts that when taken in the context of the entire disclosure of Bernardi, the feeder member (16) is adjustable in a longitudinal direction. Page 7, lines 13-16 discloses the adjustment is made to adapt to the altered positions of the abutment element A. Further, per Page 4, lines 9-13 and lines 24-27 discloses altering the abutment elements A and B to vary the center distance associated for accommodating the products (during the movement along main line 5) and therefore the abutment element A is varied in a direction transverse to line (5) and therefore in the same direction in which the auxiliary line (9) extends. The feeder member (16) extends in the same direction as auxiliary line (9) and therefore since the feeder member (16) is configured to adjust the path of the film to adapt to the position of the abutment A, which is clearly adjusted in the direction of the auxiliary line, the feeder member must also be adjustable in that direction which is interpreted as a longitudinal direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/23/2022